Citation Nr: 1515197	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  14-04 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island




THE ISSUE

Whether the appellant is eligible to receive VA benefits as a surviving dependent.




ATTORNEY FOR THE BOARD

M. Katz, Counsel





INTRODUCTION

The Veteran served on active duty from November 1959 to December 1959.  He died in December 1959.  The appellant is seeking VA benefits as the Veteran's nephew.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 1959. 

2.  The appellant is the Veteran's nephew and, thus, is not the surviving spouse of the Veteran nor a dependent "parent" or "child," as defined for VA purposes.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits as a surviving dependent.  38 U.S.C.A. §§ 1310, 1311, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.5, 3.50, 3.57, 3.58, 3.59, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)), prescribes VA's duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence VA will obtain, and of the claimant's responsibilities with regard to obtaining evidence, and it also prescribes VA's duties to help a claimant obtain relevant evidence, duties collectively referred to as the "duty to assist."  However, there are some claims to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.  

The appellant is seeking entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits as an eligible surviving dependent of the Veteran.  In various lay statements, and during a July 2014 hearing before the RO, the appellant reported that he is the nephew of the Veteran, as his father and the Veteran were twin brothers.  He alleges that he should be considered the stepson of the Veteran's mother (his grandmother), and therefore, is entitled to survivor benefits because his grandmother, who recently passed away, would have been entitled to survivor benefits.

VA benefits, including DIC benefits, based on a Veteran's death are available only to certain survivors of deceased veterans, including spouse, children, and parents.  38 U.S.C.A. § 1310(a).  In this regard, to qualify for recognition as the Veteran's surviving spouse, an appellant's marriage with a veteran must meet the requirements of 38 C.F.R. § 3.1(j) and the appellant must have been married to the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(a), (b).  Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  A child of the veteran is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of eighteen years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child.  38 C.F.R. § 3.57(a).  Under VA regulations, the term "parent" means a natural mother or father (including the mother of an illegitimate child or the father of an illegitimate child if the usual family relationship existed), mother or father through adoption, or a person who for a period of not less than 1 year stood in the relationship of a parent to a veteran at any time before his or her entry into active service.  38 C.F.R. § 3.59(a).  The foster relationship must have begun prior to the veteran's 21st birthday.  Not more than one father and one mother, as defined, will be recognized in any case.  If two persons stood in the relationship of father or mother for 1 year or more, the person who last stood in such relationship before the veteran's last entry into active service will be recognized as the "parent".  38 U.S.C. 101(5); 38 C.F.R. § 3.59(b).

In the instant case, the evidence does not show, and the appellant has not asserted, that he is the spouse, parent, or child of the Veteran.  Again, the appellant has been identified as the Veteran's nephew, and alleges that, under the laws of the State of Rhode Island, he should be considered the step-brother of the Veteran, and the stepson of the Veteran's mother (his grandmother).  His primary contention appears to be that his grandmother would have been entitled to survivor benefits as the mother of the Veteran, and that since she passed away, he should be entitled to those benefits as her next of kin.  However, even if the appellant's grandmother (the Veteran's mother) was eligible for survivor benefits, her "next of kin" would not inherit her eligibility.

In the instant case, the evidence clearly shows that the appellant is the Veteran's nephew.  Even if the Board were to accept the appellant's argument that he should be considered the stepson of the Veteran's mother (which it does not), he would still not be considered the dependent parent, child, or spouse of the Veteran for purposes of survivor benefits.  Thus, under no circumstance is the appellant eligible for the benefits that he seeks.  

Therefore, for the aforementioned reasons, there is no legal entitlement to VA surviving dependency benefits for the appellant as the Veteran's surviving nephew.  The Board is bound by applicable statutes enacted by Congress and VA regulations.  38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 20.101(a).  Unfortunately, the statutory requirements have not been met.  As the law and not the evidence is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Eligibility to receive VA benefits as a surviving dependent is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


